



FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


    THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is made as of the 14th day of October, 2020, by and among LYDALL,
INC., a Delaware corporation (“Borrower”), LYDALL THERMAL/ACOUSTICAL, INC., a
Delaware corporation (“Lydall Thermal”), LYDALL PERFORMANCE MATERIALS, INC., a
Connecticut corporation (“Lydall Performance”), LYDALL INTERNATIONAL, INC., a
Delaware corporation (“Lydall International”), SOUTHERN FELT COMPANY, INC., a
South Carolina corporation (“Southern Felt”), LYDALL NORTH AMERICA, LLC, a
Connecticut limited liability company (“Lydall North America”), LYDALL
PERFORMANCE MATERIALS (US), INC., a Delaware corporation (“Lydall Performance
(US)”), LYDALL SEALING SOLUTIONS, INC., a Delaware corporation (“Lydall
Sealing”), and SUSQUEHANNA CAPITAL ACQUISITION CO., a Delaware corporation
(“Susquehanna Capital” and each of Lydall Thermal, Lydall Performance, Lydall
International, Southern Felt, Lydall North America, Lydall Performance (US), and
Lydall Sealing, is sometimes individually referred to herein as a “Guarantor”,
and all such entities are herein collectively referred to as, the “Guarantors”)
and Bank of America, N.A., a national banking association (“Bank of America”),
as Swingline Lender and L/C Issuer, and on behalf of itself and as
administrative agent (in such capacity, the “Agent”), for the ratable benefit of
itself and the other lenders that are a party to the Credit Agreement (defined
below) (collectively with Bank of America, the “Lenders”). Capitalized terms
used herein but not defined shall have the meaning given to such terms in the
Credit Agreement.


RECITALS


    WHEREAS, Borrower, Guarantors, Agent and Lenders are parties to that certain
Second Amended and Restated Credit Agreement dated as of August 31, 2018, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of December 6, 2019, as further amended by that certain
Second Amendment to Second Amended and Restated Credit Agreement dated as of
February 14, 2020, as further amended by that certain Third Amendment to Second
Amended and Restated Credit Agreement dated as of May 11, 2020 (as amended and
in effect from time to time, the “Credit Agreement”).


    WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to
terms herein to, among other things, reflect certain capital transactions of the
Borrower and its Subsidiaries.


AGREEMENT


    NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereto agree as follows:


1.    Amendments to Credit Agreement.


    (a)    The following definitions from Section 1.01 of the Credit Agreement
are hereby amended and restated as follows:
    
    



--------------------------------------------------------------------------------



    “Consolidated EBITDA” means, for any period, the sum (in each case, without
duplication) of the following determined on a Consolidated basis for the
Borrower and its Subsidiaries in accordance with GAAP, (a) Consolidated Net
Income for the most recently completed Measurement Period plus (b) the following
to the extent deducted in calculating such Consolidated Net Income: (i)
Consolidated Interest Charges, (ii) the provision for federal, state, local and
foreign income taxes payable, (iii) depreciation and amortization expense, (iv)
costs and expenses incurred in connection with the Closing Date Acquisition and
other Permitted Acquisitions, evidenced by supporting documentation acceptable
to the Administrative Agent; (v) fees and expenses payable by Borrower in
connection with this Agreement and the other Loan Documents; (vi) non-cash stock
compensation expenses, (vii) increases to costs of goods sold because of the
one-time write-up of inventory in connection with the Closing Date Acquisition,
not to exceed $5,000,000 in the aggregate; (viii) increases to costs of goods
sold because of the one-time write-up of inventory in connection with any
Permitted Acquisition other than the Closing Date Acquisition, (ix) one-time,
non-cash charges and losses resulting from the Expected Plan Termination, not to
exceed $30,000,000 in the aggregate, (x) one-time, non-cash charges and losses
resulting from any future employee benefit plan termination acquired by Lydall
as part of the acquisition of the business known as Interface Performance
Materials, not to exceed $15,000,000 in the aggregate; (xi) other non-cash
charges and losses but excluding any such non-cash charges or losses to the
extent (A) there were cash charges with respect to such charges and losses in
past accounting periods or (B) there is a reasonable expectation that there will
be cash charges with respect to such charges and losses in future accounting
periods; (xii) costs and expenses incurred in connection with Permitted
Transfers, evidenced by supporting documentation acceptable to the
Administrative Agent; (xiii) so long as such costs are incurred before May 1,
2020, actual severance costs incurred due to reduction-in-force and other
restructuring initiatives, not to exceed an aggregate amount of $2,000,000;
(xiv) so long as such costs are incurred before May 1, 2020, one-time cash
compensation and related recruiting expenses associated with the transition of
the Company’s President and Chief Executive Officer, not to exceed $2,500,000;
(xv) non-cash impairment charges; (xvi) one-time costs to close or sell the
Performance Materials facility in Altenkirchen, Germany, not to exceed
$13,500,000 in the aggregate, so long as such costs are incurred on or before
March 31, 2021; (xvii) so long as such costs are incurred on or before September
30, 2020, one-time costs to close the Performance Materials facility in the
Netherlands, not to exceed $2,400,000; (xviii) so long as such costs are
incurred on or before September 30, 2020, non-cash expenses to close the Carded
Line product in the Green Island, New York facility, not to exceed $5,500,000;
and (xix) so long as such costs are incurred on or before December 31, 2020,
one-time costs for consulting fees related to the automotive business, not to
exceed $2,000,000; provided, that, for any twelve (12) month period, the
aggregate amount of the adjustments to Consolidated EBITDA made pursuant to
clauses (iv), (v), (viii), (xi) and (xii) above, plus the aggregate amount of
Synergies and Cost Savings for such period, shall not exceed ten percent (10%)
of Consolidated EBITDA for such period; less (c) to the extent reflected as a
gain or otherwise included in the calculation of Consolidated Net Income for
such period (i) non-cash gains (excluding any such non-cash gains to the extent
(A) there were cash gains with respect to such gains in past accounting periods
or (B) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods).
    2



--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters
(including, for the avoidance of doubt, the definition of Business Day, timing
of borrowing requests or prepayment, conversion or continuation notices and
length of lookback periods) as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement and any other Loan
Document).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.
“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.


(b) The following definitions are hereby deleted from Section 1.01:


“SOFR-Based Rate” means SOFR or Term SOFR.
(c)    The following definitions are hereby added to Section 1.01, in their
appropriate alphabetical order:


“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“LIBOR Replacement Date” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
    3



--------------------------------------------------------------------------------



“Pre-Adjustment Successor Rate” has the meaning specified in Section 3.03(c).
“Related Adjustment” means, in determining any LIBOR Successor Rate, the first
relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such LIBOR Successor Rate:


a.the spread adjustment, or method for calculating or determining such spread
adjustment, that has been selected or recommended by the Relevant Governmental
Body for the relevant Pre-Adjustment Successor Rate (taking into account the
interest period, interest payment date or payment period for interest calculated
and/or tenor thereto) and which adjustment or method (x) is published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion or (y) solely with respect to Term SOFR, if not
currently published, which was previously so recommended for Term SOFR and
published on an information service acceptable to the Administrative Agent; or
b.the spread adjustment that would apply (or has previously been applied) to the
fallback rate for a derivative transaction referencing the ISDA Definitions
(taking into account the interest period, interest payment date or payment
period for interest calculated and/or tenor thereto).
(d)    Section 3.03(c) is hereby amended and restated in its entirety as
follows:


“(c) Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
i.adequate and reasonable means do not exist for ascertaining LIBOR for any
Interest Period hereunder or any other tenors of LIBOR, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
i.the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent or such administrator has made a
public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide LIBOR after such specific date (such specific
date, the “Scheduled Unavailability Date”); or
ii.the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over such administrator has made a public statement announcing that
all Interest Periods and other tenors of LIBOR are no longer representative; or
iii.syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
    4



--------------------------------------------------------------------------------



then, in the case of clauses (i)-(iii) above, on a date and time determined by
the Administrative Agent (any such date, the “LIBOR Replacement Date”), which
date shall be at the end of an Interest Period or on the relevant interest
payment date, as applicable, for interest calculated and shall occur reasonably
promptly upon the occurrence of any of the events or circumstances under clauses
(i), (ii) or (iii) above and, solely with respect to clause (ii) above, no later
than the Scheduled Unavailability Date, LIBOR will be replaced hereunder and
under any Loan Document with, subject to the proviso below, the first available
alternative set forth in the order below for any payment period for interest
calculated that can be determined by the Administrative Agent, in each case,
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document (the “LIBOR Successor Rate”; and any
such rate before giving effect to the Related Adjustment, the “Pre-Adjustment
Successor Rate”):
(x)    Term SOFR plus the Related Adjustment; and
(y)     SOFR plus the Related Adjustment;
and in the case of clause (iv) above, the Borrower and Administrative Agent may
amend this Agreement solely for the purpose of replacing LIBOR under this
Agreement and under any other Loan Document in accordance with the definition of
“LIBOR Successor Rate” and such amendment will become effective at 5:00 p.m., on
the fifth Business Day after the Administrative Agent shall have notified all
Lenders and the Borrower of the occurrence of the circumstances described in
clause (iv) above unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders object to the implementation of a LIBOR Successor Rate pursuant
to such clause;
provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the LIBOR Successor Rate
then in effect was so identified, and the Administrative Agent notifies the
Borrower and each Lender of such availability, then from and after the beginning
of the Interest Period, relevant interest payment date or payment period for
interest calculated, in each case, commencing no less than thirty (30) days
after the date of such notice, the Pre-Adjustment Successor Rate shall be Term
SOFR and the LIBOR Successor Rate shall be Term SOFR plus the relevant Related
Adjustment.

The Administrative Agent will promptly (in one or more notices) notify the
Borrower and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) a LIBOR Replacement
Date and (z) the LIBOR Successor Rate.
    Any LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.


    Notwithstanding anything else herein, if at any time any LIBOR Successor
Rate as so determined would otherwise be less than one percent (1%), the LIBOR
Successor Rate will be deemed to be one percent (1%) for the purposes of this
Agreement and the other Loan Documents.
    5



--------------------------------------------------------------------------------



    In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Borrower and
the Lenders reasonably promptly after such amendment becomes effective.


If the events or circumstances of the type described in 3.03(c)(i)-(iii) have
occurred with respect to the LIBOR Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“LIBOR Successor Rate.””


(e)    A new Section 3.03(d) is hereby added as follows:


“(d)    Notwithstanding anything to the contrary herein, (i) after any such
determination by the Administrative Agent or receipt by the Administrative Agent
of any such notice described under Section 3.03(c)(i)-(iii), as applicable, if
the Administrative Agent determines that none of the LIBOR Successor Rates is
available on or prior to the LIBOR Replacement Date, (ii) if the events or
circumstances described in Section 3.03(c)(iv) have occurred but none of the
LIBOR Successor Rates is available, or (iii) if the events or circumstances of
the type described in Section 3.03(c)(i)-(iii) have occurred with respect to the
LIBOR Successor Rate then in effect and the Administrative Agent determines that
none of the LIBOR Successor Rates is available, then in each case, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR or any then current LIBOR Successor Rate in
accordance with this Section 3.03 at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any Related Adjustments and any other mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated. For
the avoidance of doubt, any such proposed rate and adjustments shall constitute
a LIBOR Successor Rate. Any such amendment shall become effective at 5:00 p.m.
on the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.”
(f)    A new Section 3.03(e) is hereby added as follows:


    “(e)     If, at the end of any Interest Period, relevant interest payment
date or payment period for interest calculated, no LIBOR Successor Rate has been
determined in accordance with clauses (c) or (d) of this Section 3.03 and the
circumstances under clauses (c)(i) or (c)(iii) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to
the extent of the affected Eurodollar Rate Loans, Interest Periods, interest
payment dates or payment periods), and (y) the
    6



--------------------------------------------------------------------------------



Eurodollar Rate component shall no longer be utilized in determining the Base
Rate, until the LIBOR Successor Rate has been determined in accordance with
clauses (c) or (d). Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans, Interest
Periods, interest payment dates or payment periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.”


(g)    Exhibit C to the Credit Agreement is hereby deleted in its entirety and
replaced by Exhibit C attached hereto.


2.    Reaffirmation of Guaranty.


    (a)     Each Guarantor hereby reaffirms its guarantee of all obligations of
the Borrower to the Agent and the Lenders as such obligations arise pursuant to
the Credit Agreement and the Loan Documents (the “Reaffirmation”).


    (b)     Each Guarantor represents and warrants to the Agent that (i) no
default exists under the Credit Agreement or the Loan Documents or will exist
with the giving of notice, the passage of time or both, (ii) all of the terms,
conditions, obligations, agreements, warranties and representations contained in
the Credit Agreement and the Loan Documents remain true and accurate and are
hereby ratified and confirmed in all material respects (except that to the
extent that any term, condition, obligation, agreement, warranty and
representation is already qualified by materiality, in which case, such any
term, condition, obligation, agreement, warranty and representation shall be
true and correct as written as of such date), (iii) nothing in the Credit
Agreement or any Loan Document shall operate to release it from any of its
liability to pay any and all sums it owes to the Lender or to perform all of the
terms, conditions, obligations and agreements contained in the Credit Agreement
and the Loan Documents, (iv) the debt evidenced by the notes issued in
connection with the Credit Agreement and the other Loan Documents is a valid
debt of the Borrower owed to the Lenders and neither Borrower nor it has any
defense, setoff, counterclaim or independent action against Agent or any Lender
of any kind, whether relating to the Credit Agreement, any Loan Document or
otherwise.


    (c)     Each Guarantor represents and warrants to Agent that (i) it has the
power and authority to enter into this Agreement and to reaffirm its guarantee
of all obligations of the Borrower to the Agent or the Lenders, as such
obligations arise pursuant to the Credit Agreement and the Loan Documents, (ii)
it has taken all necessary corporate action to authorize this Reaffirmation and
the transactions contemplated hereby and (iii) this Reaffirmation, any related
documents to which it is a party and the Loan Documents to which it is a party,
are its valid and binding obligations, enforceable in accordance with their
terms.


    (d)     Each Guarantor represents and warrants to Agent that the
consummation of the transactions contemplated by this Reaffirmation (i) is not
prevented by, nor does it conflict with or result in a breach of terms,
conditions or provisions of its organizational documents, or any evidence of
indebtedness, agreement or instrument of whatever nature to which it is a party
or by which it is bound, (ii) does not constitute a default under any of the
foregoing, and (iii) does not violate any federal, state, local or foreign law,
regulation or order or any order of any court or agency which is binding upon
it.
    7



--------------------------------------------------------------------------------





    (e)     Each Guarantor reaffirms that any grant and pledge of security
interests by it in its assets pursuant to the Credit Agreement and the Loan
Documents secures all Obligations and continues in full force and effect.


3.    Conditions to Effectiveness of Fourth Amendment. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:


(a)    Agent’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
as of the date hereof and each in form and substance reasonably satisfactory to
Agent:


    (i)    executed counterparts of this Agreement, sufficient in number for
distribution to Lenders and the Borrower;


    (ii)    such documents and certifications as the Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing (where such concept is
applicable) and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.


(b)    the Borrower shall have paid the reasonable attorney’s fees of Agent’s
counsel.


(c)     Borrower shall have paid to Administrative Agent, for the account of
each of the Lenders that consent to this Amendment (including Bank of America),
an amendment fee in an amount equal to ten basis points (10 bps) times the
aggregate Commitment of all consenting Lenders.


4.    Miscellaneous.


    (a) This Agreement may be executed in any number of counterparts (including
those delivered by facsimile or other electronic means), each of which shall be
deemed to be an original, and all of which shall collectively constitute a
single agreement, fully binding and enforceable against the parties hereto.


    (b) Except as specifically amended by the terms of this Agreement, all terms
and conditions set forth in the Credit Agreement and the other Loan Documents
shall remain in full force and effect and none of the rights or obligations of
any party thereto shall be modified in any manner.


    (c) This Agreement shall be binding upon the parties hereto and their
respective successors and assigns.


    (d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.


    8



--------------------------------------------------------------------------------





[Signature page to follow]


    9




--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.




BORROWER:                    LYDALL, INC.




By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer
                        
[Signature Page to Fourth Amendment]


--------------------------------------------------------------------------------



GUARANTORS:                LYDALL THERMAL/ACOUSTICAL, INC.




By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer


        


                        LYDALL PERFORMANCE MATERIALS, INC.




By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer        






                        LYDALL INTERNATIONAL, INC.




By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer            






                        SOUTHERN FELT COMPANY, INC.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    






                        LYDALL NORTH AMERICA, LLC


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    


[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



GUARANTORS:    LYDALL PERFORMANCE MATERIALS, (US) INC.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    






        
                        LYDALL SEALING SOLUTIONS, INC.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    
        






                        SUSQUEHANNA CAPITAL ACQUISITION CO.


By:                            
Name:    Chad A. McDaniel
Title:    Executive Vice President, General Counsel & Chief Administrative
Officer    




[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



bank of america, n.a., as Administrative Agent
By:     
Name:
Title:


    
BANK OF AMERICA, N.A.,
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender, L/C Issuer and Swingline Lender


By:                            
Name:    
Title:    


    LENDERS:                Wells fargo bank, n.a.,
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender


By:                            
Name:    Barbara A. Keegan
Title:    Senior Vice President


    
LENDERS:                    jpmorgan chase bank, n.a.,
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender


By:                            
Name:                            
Title:                            


LENDERS:                    KEYBANK national association
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender


By:                            
Name:                            
Title:                            
LENDERS:                    SANTANDER Bank, n.a.,
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender


By:                            
Name:                            
Title:                            
LENDERS:                    TD Bank, n.a.,
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender


By:                            
Name:                            
Title:                            
LENDERS:                    WEBSTER BANK, nATIONAL ASSOCIATION,
[Signature Page to Fourth Amendment]

--------------------------------------------------------------------------------



as a Lender


By:                            
Name:                            
Title:                            


[Signature Page to Fourth Amendment]


--------------------------------------------------------------------------------



Exhibit C
Compliance Certificate

